—In a proceeding pursuant to Social Services Law § 384-b to terminate parental rights based on permanent neglect, the mother appeals from a fact-finding and dispositional order of the Family Court, Queens County (Elkins, J.), dated February 21, 1997, which, upon fact-finding and dispositional hearings, found that she had permanently neglected her child, terminated her parental rights, and committed the child to the custody of The Miracle Makers, Inc., for the purpose of adoption.
Ordered that the order is affirmed, without costs or disbursements.
Contrary to the mother’s contention, the agency established by clear and convincing evidence that despite its diligent efforts to encourage and strengthen the parental relationship, the mother permanently neglected her son (see, Social Services Law § 384-b; Matter of Stephen Anthony M., 237 AD2d 363).
We have examined the mother’s remaining contentions, as well as those raised by the Law Guardian, and find them to be without merit. Sullivan, J. P., Altman, Friedmann and Mc-Ginity, JJ., concur.